Citation Nr: 1520315	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-09 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for chloracne due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of the hearing was created and associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veteran's VA outpatient treatment records are located in Virtual VA.  


FINDING OF FACT

The Veteran was treated for severe acne with a year of exposure to herbicides.  The preponderance of the evidence shows the Veteran's chloracne is related to service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, chloracne was incurred in service or may be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159.  As the Board is granting entitlement to service connection for chloracne, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including chloracne, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. § 3.309(e).  For chloracne or other acneform disease consistent with chloracne the condition must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of the Republic of Vietnam during the Vietnam War.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding a regulatory interpretation of "service in the Republic of Vietnam" to include "only service on land, or on an inland waterway").  

The Veteran had over 11 months of foreign service, including time spent in Vietnam.  He received the Vietnam Service Medal and the Vietnam Campaign Medal.  The Veteran stated in his January 2015 hearing that he was last in Vietnam in September of 1969.  

The Veteran served in the landmass of Vietnam and is therefore presumed exposed to herbicides.  The Veteran's service treatment records do not note any acne.  The Veteran was noted to have a growth on the left side of his neck in July 1968 and to have an infected sebaceous cyst in the same month.  The cyst removal was noted in his separation examination.  It is unclear if the cyst is related to his current chloracne.  

The Veteran was treated at the Omaha VA medical center in March 1970, within a year of his departure from Vietnam.  As part of this treatment, the Veteran was noted to have severe acne on his posterior thorax.  In November 1975, the Veteran was noted to have generalized acne on his face and back.  In January 1978, the VA outpatient treatment noted several soft cystic-like structures on the right side of his neck and his back.  

At his September 2012 VA examination, the Veteran was noted to have superficial acne and deep acne that affected less than 40% of face and neck, but also affected other body areas.  The examiner noted that the Veteran's posterior neck and the upper two-thirds of his back were heavily pocked from previous lesions.  

In his January 2015 hearing, the Veteran reiterated the evidence detailed above.  

A February 2015 private dermatologist diagnosed chloracne and concluded that it was due to the Veteran's exposure to herbicides in service.  

Current, 38 C.F.R. § 4.118, Diagnostic Code 7829 states that for chloracne, superficial acne (comedones, papules, pustules, superficial cysts) of any extent warrants a noncompensable evaluation.  Deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck warrants a 10 percent evaluation.  

Under the Schedule provisions in effect in 1970, a 10 percent rating under Code 7806 would be assigned for exfoliation, exudation or itching, if involving an exposed surface or extensive area.  38 C.F.R. § 4.118 Code 7806 (1970).  The posterior thorax as described would as likely as not meet this definition.

Here, the Veteran was noted to have "severe acne" of the posterior thorax.  Giving the Veteran the benefit of the doubt and taking into consideration all the other evidence, this "severe" acne was likely "deep" and therefore warranted a 10 percent rating within a year of departure from Vietnam under the current criteria.  Therefore, the Veteran has met the requirements for a grant of service connection for chloracne on a presumptive basis.  

Also, the positive etiological opinion from Dr. R.S.W.B. directly related the Veteran's herbicide exposure to his current advanced case of chloracne.  Therefore, the Veteran could also be granted service connection on a direct basis.  

Resolving reasonable doubt in the Veteran's favor, the Board grants entitlement to service connection for chloracne.  


ORDER

Entitlement to service connection for chloracne is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


